Title: To Thomas Jefferson from Robert Smith, 15 January 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Nav Dep 15th Jany 1802
          
          I have the honor to request your signature to the enclosed Warrants—
          The persons for whom they are intended have been recommended by Capt. Murray—those stations being vacant on board the Constellation.
          I have the honor to be, with the greatest respect, Sir, Your mo ob hb sr.
          
            Rt Smith
          
        